DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
The Examiner has noted Applicant’s claiming priority to provisional U.S. Application 61/904,449.
The Examiner has noted Applicant’s claiming priority as a continuation to U.S. Application 14/474,117.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of guiding a user to a product location:
receive a search parameter from a user;
presenting one or more search results of a search based on the search parameter;
determining the one or more results based on the search parameter;
receiving a map request for a map corresponding to the one or more results;

The recited limitations above set forth the process for guiding a user to a product location. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional elements, such as:
a kiosk comprising:
a user input mechanism;
a display;
a memory storing instructions;
one or more processors;
in response to receiving the map request, transmitting the map to a mobile device associated with the user.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other 
Although the claims recite a kiosk with a user input mechanism, a display, memory, and processors, these are very generic computing device components, and the claims do not address any changes or improvements to their functionality. As disclosed in paragraph [0097], the input mechanism is any generic device, such as a keyboard or mouse. The specification also lists a plurality of different kinds of input devices, which indicates that the particular input mechanism is merely applying known technology to be able to implement the abstract idea on a computing device. Paragraph [0097] also discloses the display, which may be any LED or LCD display, a projector, etc., which similarly, lists a plurality of generic devices. The specification paragraph does the same for the processors and memory. The components are all disclosed with a very high level of generality, and only serve to provide a general link to a technical environment. The claims are wholly directed to the search of items, and the guidance to the item locations. 
In view of the above, under Step 2A (Prong 2), claims 1-20 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receive a search parameter…, etc.), performing repetitive calculations (determining the one or more results…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.

The analysis above applies to all statutory categories of invention. Regarding independent claim 11 (method) and independent claim 20 (non-transitory machine-storage medium), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 11 and 20 remain only broadly and generically defined, with the claim functionality paralleling that of claim 1 (system). As such, claims 11 and 20 are rejected for at least similar rationale as discussed above.

Dependent claims 2-10 and 12-19 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for searching and guiding a user to a product location. Thus, each of claims 2-10 and 12-19 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
While dependent claim 7 recites the scanning of a code to upload the map, the claim limitation merely uses generic computing components to provide a different way to transfer to information. The functionality of any computing components remains unchanged. The specification discloses scanning a QR code in paragraph [0048], but does not disclose what is used to scan it. As such, it can be interpreted that the scanner is a generic device that is well-known, routine, and conventional in the art, and only provides a general link to the technical environment. Dependent claims 9 and 10 recite presenting a different interface with or without a search interface depending on whether the user is an adult or child. However, the only disclosure in the specification occurs at paragraph [0089], which very briefly discloses presenting a different interface. There is no disclosure to how the user is detected to be an adult or child, or to a generation of the interface. As such, it can be interpreted that the detection and generation of the interface are using known technologies and methods, and the claims merely represent age restrictions.
Thus, dependent claims 2-10 and 12-19 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 11, and 20.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eckhoff-Hornback (US 2 A1).

Regarding Claim 1: Eckhoff-Hornback discloses a system comprising:
a kiosk: Eckhoff-Hornbacl discloses an in-store kiosk, which is a computing device (Eckhoff-Hornback: [0017-0021]).
a user input mechanism to receive a search parameter from a user; Eckhoff-Hornback discloses an onscreen or physical keyboard and other devices that the user can use to enter a search into the kiosk (Eckhoff-Hornback: [0033]; see also: [0026]).
a display for presenting one or more results of a search based on the search parameter; Eckhoff-Hornback discloses a screen to display on the customer kiosk with the search results (Eckhoff-Hornback: [0035]).
determining the one or more results based on the search parameter; Eckhoff-Hornback discloses searching the merchant databases to determine matches with the input from the kiosk (Eckhoff-Hornback: [0043]; see also: [0021]).
receiving a map request for a map corresponding to the one or more results; Eckhoff-Hornback discloses a button on the screen for directions and details to the selected item (Eckhoff-Hornback: [0038]; see also: Fig. 2, #232).
in response to receiving the map request, transmitting the map to a mobile device associated with the user. Eckhoff-Hornback discloses sending data, such as the map to the product location, to the customer’s mobile device (Eckhoff-Hornback: [0020]; see also: [0017]; [0023]).

Regarding Claim 2: Eckhoff-Hornback discloses the limitations of claim 1 above.
Eckhoff-Hornback further discloses wherein the user input mechanism and the display comprise a touchscreen on the kiosk. Eckhoff-Hornback discloses a screen designed to collect user input, such as with an onscreen keyboard (Eckhoff-Hornback: [0032-0033]).

Regarding Claim 3: Eckhoff-Hornback discloses the limitations of claim 1 above.
Eckhoff-Hornback further discloses wherein the one or more results are based on a location of the user. Eckhoff-Hornback discloses searching for alternative stores based on the user’s current location (Exkhoff-Hornback: [0023]; see also: [0038]; [0059]).

Regarding Claim 4: Eckhoff-Hornback discloses the limitations of claim 3 above.
Eckhoff-Hornback further discloses wherein the one or more results comprise available inventory in an area associated with the location. Eckhoff-Hornback discloses the options of 

Regarding Claim 5: Eckhoff-Hornback discloses the limitations of claim 1 above.
Eckhoff-Hornback further discloses a system comprising:
receiving a selection of one of the one or more results presented on the display; Eckhoff-Hornback discloses selecting one of the product search results (Eckhoff-Hornback: [0036]).
in response to receiving the selection, displaying a map of a location of the selection. Eckhoff-Hornback discloses an item detail screen with a button to identify the location of the item, including a map (Eckhoff-Hornback: [0036-0038]).

Regarding Claims 11 and 20: Claims 11 and 14 recite substantially similar limitations as claim 1. Therefore, claims 11 and 14 are rejected under the same rationale as claim 1 above.

Regarding Claim 12: Claim 12 recites substantially similar limitations as claim 2. Therefore, claim 12 is rejected under the same rationale as claim 2 above.

Regarding Claim 13: Claim 13 recites substantially similar limitations as claim 3. Therefore, claim 13 is rejected under the same rationale as claim 3 above.

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 5. Therefore, claim 14 is rejected under the same rationale as claim 5 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8, 15, and 17 are rejected under 35 U.S.C. 103as being unpatentable by Eckhoff-Hornback (US 20100169336 A1) in view of Goodwin (US 20150294396 A1).

Regarding Claim 6: Eckhoff-Hornback discloses the limitations of claim 5 above.
Eckhoff-Hornback further discloses the one or more results comprises an item; Eckhoff-Hornback discloses search results of products (Eckhoff-Hornback: [0043]; see also: [0021]).
Eckhoff-Hornback does not explicitly teach displaying the map comprises displaying an in-store map of the location of the item. Notably, however, Eckhoff-Hornback does disclose the item of the location within the store and a map to a nearby store with the item (Eckhoff-Hornback: [0037-0038]).
To that accord, Goodwin does teach displaying the map comprises displaying an in-store map of the location of the item. Goodwin teaches displaying an indoor map showing a path to the locations of the requested items (Goodwin: [0026-0030]; see also: [0004]; [0013]; [0039]; Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the display on an in-store map to the invention of Eckhoff-Hornback. One of ordinary skill in the art would have been motivated to do so in order to allow the user to traverse the shortest distance within the indoor environment for the requested item (Goodwin: [0002]).


Regarding Claim 8: Eckhoff-Hornback discloses the limitations of claim 1 above.
Eckhoff-Hornback further discloses transmitting the map comprises sending the map via text message; Eckhoff-Hornback discloses sending the data, such as maps to product locations, to the customer’s mobile device by text message (Eckhoff-Hornback: [0020]).
Eckhoff-Hornback does not explicitly teach a system comprising:
receiving the map request comprises receiving an identifier of the mobile device; and 
transmitting the map comprises sending the map based on the identifier.
Notably, however, Eckhoff-Hornback does disclose sending the map to the customer’s mobile device (Eckhoff-Hornback: [0020]).
To that accord, Goodwin does teach a system comprising:
receiving the map request comprises receiving an identifier of the mobile device; Goodwin teaches transmitting the identifier associated with the mobile computing device (Goodwin: [0003-0004]; see also: [0029]; [0042]).
transmitting the map comprises sending the map based on the identifier. Goodwin teaches transmitting the map to the device that the identifier belongs to (Goodwin: [0003-0004]; see also: [0029]; [0042]; claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the use of the identifier of the mobile device to the invention of Eckhoff-Hornback. One of ordinary skill in the art would have been motivated to do so in order to detect the current location of the specific device (Goodwin: [0004]).

Regarding Claim 15: Claim 15 recites substantially similar limitations as claim 6. Therefore, claim 15 is rejected under the same rationale as claim 6 above.

Regarding Claim 17: Claim 17 recites substantially similar limitations as claim 8. Therefore, claim 17 is rejected under the same rationale as claim 8 above.


Claims 7 and 16 are rejected under 35 U.S.C. 103as being unpatentable by Eckhoff-Hornback (US 20100169336 A1) in view of Sikorski (US 20040245334 A1).

Regarding Claim 7: Eckhoff-Hornback discloses the limitations of claim 1 above.
Eckhoff-Hornback does not explicitly teach displaying a code on the display, the mobile device scanning the code to upload the map. Notably, however, Eckhoff-Hornback does disclose sending the map to the customer mobile device (Eckhoff-Hornback: [0020]).
To that accord, Sikorski doe teach displaying a code on the display, the mobile device scanning the code to upload the map. Sikorski teaches a mobile terminal scanning a bar code to receive product information, including product locations and maps (Sikorski: [0062]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the scanning of a code for the product location map to the invention of Eckhoff-Hornback. One of ordinary skill in the art would have been motivated to do so in order to provide product information to be readily available for customers (Sikorski: [0004]).

Regarding Claim 16: Claim 16 recites substantially similar limitations as claim 7. Therefore, claim 16 is rejected under the same rationale as claim 7 above.


Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103as being unpatentable by Eckhoff-Hornback (US 20100169336 A1) in view of Feduszczak (US 20080276186 A1).

Regarding Claim 9: Eckhoff-Hornback discloses the limitations of claim 1 above.
Eckhoff-Hornback does not explicitly teach a system comprising:
detecting, by an image capture device, that the user is an adult;
based on the user being an adult, presenting a search user interface via which the search parameter is received.

To that accord, Feduszczak does teach a system comprising:
detecting, by an image capture device, that the user is an adult;
based on the user being an adult, presenting a search user interface via which the search parameter is received.
Feduszczak teaches a camera to detect user characteristic data, such as whether the user is an adult or a child, and modifying the interface based on the user (Feduszczak: [0047]; see also: [0030-0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the functionality of the interface based on the user being an adult to the invention of Eckhoff-Hornback. One of ordinary skill in the art would have been motivated to do so in order to provide security and care for users of different ages/abilities (Feduszczak: [0031]).

Regarding Claim 10: Eckhoff-Hornback discloses the limitations of claim 1 above.
Eckhoff-Hornback does not explicitly teach a system comprising:
detecting, by an image capture device, that the user is a child;
based on the user being a child, presenting a non-search user interface to the child.
Notably, however, Eckhoff-Hornback does disclose an interface to receive search parameters (Eckhoff-Hornback: [0033]; [0026]).
To that accord, Feduszczak does teach a system comprising:
detecting, by an image capture device, that the user is an adult;
based on the user being an adult, presenting a search user interface via which the search parameter is received.
Feduszczak teaches a camera to detect user characteristic data, such as whether the user is an adult or a child, and modifying the interface based on the user (Feduszczak: [0047]; see also: [0030-0031]).


Regarding Claim 18: Claim 18 recites substantially similar limitations as claim 9. Therefore, claim 18 is rejected under the same rationale as claim 9 above.

Regarding Claim 19: Claim 19 recites substantially similar limitations as claim 10. Therefore, claim 19 is rejected under the same rationale as claim 10 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fiorentino (US 20100179885 A1): .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625